Final order directing appellants to permit respondent to examine the books and records of the corporate appellant modified on the facts by striking out subdivision “ a ” of the second ordering paragraph and by inserting after the word “ customers ” in the last ordering. paragraph the words “ and any business secrets ”. As so modified the order is unanimously affirmed, without costs, the inspection to proceed on five *914days’ notice. As the Special Term allowed an inspection of the books of account from December 1, 1937, to date, petitioner was entitled to an inspection of the minutes and by-laws covering the same period. It was an improper exercise of discretion to permit an inspection of the minutes and by-laws from November 12, 1923, the date when the corporation was organized. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ.